﻿
First and foremost, I Should like to convey my sincere congratulations, and those of the people and Government of Benin, to Mr. Joseph Garba on his well-deserved election to the presidency of fee forty-fourth session of fee General Assembly of fee United Nations, That unanimous choice is a tribute not only to Nigeria, with which Benin has historical, fraternal and fruitful relations, but also to all the peoples of Africa.
Your exceptional diplomatic skills, Mr. President, your perspicacity and the respect and esteem in which you are held by the international community guarantee the success of this session.
Allow me to express my delegation's great admiration for Mr. Dante Caputo, former Minister of foreign Affairs of Argentina, for fee energetic, clear-sighted and effective manner in which he guided the work of the forty-third session of the General Assembly, both in New York and in Geneva. We pay tribute to him for fee wisdom he showed in ensuring that justice and democracy prevailed through the adoption of decisions feat have been beneficial to the international community and have enhanced the prestige of cur shared Organization.
I take this opportunity also to express my delegation's great appreciation to Mr. Javier Perez de Cuellar, the Secretary-General, for all the work he has done to create more favourable conditions for the restoration of peace in fee world, and for his tireless and praiseworthy endeavours to strengthen the role and importance of fee United Nations.
The world of today is undergoing profound changes that are being Celt in international relations as a climate of detente. Those changes are apparent
particularly in the fields of disarmament, regional conflicts, economic relations, and humanitarian and social problems. That was the conclusion just reached by the Heads of State and Government of the Movement of Non-Aligned Countries at its ninth conference, held from 4 to 7 September in Belgrade. They stated that:
"Some favourable developments are emerging and spreading in international relations. Conflicts and hostilities are tending to give way to negotiations, understanding and co-operation. It would appear that the path leading to the establishment of lasting peace is opening up".
Indeed, almost two years ago that the United States of America and the Soviet Union ushered in a new era in modern international relations in the form of a fruitful dialogue between their top leaders. At that time, my country welcomed the signing of the Washington agreements and the Geneva negotiations between those two great Powers. It is happy to associate itself with many other countries in expressing the hope that the dialogue that they have begun will continue and that the talks under way between then on strategic weapons will very soon bear fruit, increasing mutual confidence and yielding results beneficial to the whole of mankind.
The peoples of the world yearn for peace and the people of Benin hopes that the rapprochement between the United States and the Soviet Union will allow them to speed up the process leading to general and complete disarmament. That is why the People's Republic of Benin supports the international community's efforts to make permanent the climate of relaxation that is so favourable to disarmament negotiations.
Disarmament remains the surest way today of creating an atmosphere conducive to the establishment of lasting peace in the world. But disarmament must be conceived and carried out in a way that will enhance the well-being of mankind as a whole and ensure that the vital balance is struck between the various categories of States that make up the international community. Disarmament should serve development by permitting a significant increase in the resources of countries beset by hunger, disease and poverty.

I am convinced that the implementation of the programme of Action adopted at the International Conference on the Relationship between Disarmament and Development, held here in New York in 1987, will free the resources necessary for the economic and social development of the poorest countries, and should promote better living conditions for the peoples of the developed countries. In that respect, the States that have always had doubts about this relationship between disarmament and development should, in a spirit of solidarity with the rest of the international community, join in the consensus that has been achieved.
Once again my country commends the constant striving for disarmament, and welcomes the encouraging results of the Conference on the prohibition of chemical weapons held in Paris from 7 to 11 January 1989 at the invitation of Mr. Francois Mitterand, President of the French Republic.
Benin hopes that in the near future the work of the Geneva Committee will result in the preparation of an international convention banning the manufacture and use of chemical weapons, which have caused so many atrocities and such suffering over recent decades.
The terrible consequences of conflicts and tensions between countries and the threats of annihilation that beset mankind have impressed on all the countries and peoples of the world the need to achieve peace by means of dialogue and negotiation.
However, many regions o£ our world continue to be disrupted by conflicts. In southern Africa, after decades of humiliation and suffering, the heroic people of Namibia is moving towards full sovereignty. My country welcomes the implementation of Security Council resolution 435 (1978), which is recalled, confirmed and updated for Security Council resolution 632 (1989). All the States Members of the Organization, and especially the five permanent members of the Security Council, should exert all their influence and demonstrate their clear-sightedness in order to keep the resources of the military element of the United Nations Transition Assistance Group (UNTAG) at the level envisaged in resolution 435 (1978), as recommended by the South West Africa People's Organization (SWAPO) the front-line States, the organization of African Unity, and the Movement of Non-Aligned Countries.
The tragic events in Namibia since 1 April 1989 could have been avoided had the forces of UNTAG been larger and possessed more means to control the situation in the field in accordance with the spirit and letter of the relevant Security Council resolutions.
Our organization, therefore, should do its utmost to ensure compliance with the terms of resolutions 435 (1978) and 632 (1989) in order to enable the Namibian people freely to attain international sovereignty. 1 take this opportunity to express my country's indignation at the assassination on Tuesday, 12 September 1989, of Anton Lubowski, a member of the political bureau of the South West Africa People's organization and to pay a tribute to the courage of all the leaders of SWAPO, in particular its Chairman, Sam Nujoma, who, despite that abhorrent act, continues to speak the language of reconciliation and peace. It is the duty of this organization, through its appropriate bodies, to ensure that the process now under way to brines independence to Namibia is successfully completed.
My country is also concerned by the persistence of apartheid as a system of government. Apartheid, that crime against humanity, continues to manifest itself in increased repression, police brutality, imprisonment, prolonged detention of the leaders of the black majority, bantustanization, banishments, restrictions, the banning of mass organizations and so forth.
The people and Government of Benin support the struggle of the valiant people of South Africa united in nationalist movements such as the African National Congress of South Africa CANC) and all the other political parties and mass organizations which are resisting apartheid. The People's Republic of Benin reaffirms, through me, its resolute and categorical condemnation of the so-called elections of 6 September. 1989, which were only a parody of democracy, because they excluded the vast majority of the South African people. My country welcomes the wise decision of our Organization to hold from 12 to 14 December 1989 a special session of the General Assembly devoted to apartheid and its destructive consequences in southern Africa. We hope that this will be an important step forward towards stamping out that repellent system.
I could not speak about the problems of the southern part of our continent without mentioning the peace efforts which are emerging in Angola and Mozambique. The Brazzaville Protocol, the New York agreements, the summit meetings at Gbadolite and Harare and the various meetings between delegations of the parties concerned are favourable signs of peace and security in Angola and Mozambique. The establishment of peace in those two fraternal countries will enable their respective peoples to tackle the tasks of reconstruction and development. Therefore, the People's Republic of Benin encourages them to persevere on the oath of reconciliation and national unity.
Similarly, we welcome and wish to encourage the negotiations currently under way aimed at restoring a climate of peace in the Sudan and Ethiopia.
My country also welcomes the signing of the agreement between Chad and Libya of 31 August 1989, which offers fresh hopes for a peaceful political settlement of the conflict between those two countries. In this respect, Benin warmly welcomes the spirit of concession, understanding and tolerance displayed by the Chadian and Libyan leaders as well as the firm determination off the Organization of African Unity (OAU) through its Ad Hoc Committee, and certain African Heads of State in seeking ways and means of arriving at a permanent solution to that dispute.
With regard to Western Sahara, Benin firmly hopes that resolution 104 (XIX) of the organization of African Unity and General Assembly resolution 43/33 will be fully and effectively implemented.
The People's Republic of Benin appreciates the sustained efforts undertaken by the POLISARIO Front and the Kingdom of Morocco to achieve a negotiated peace. We welcome the proposals and actions of the current Chairman of the OAU and the United Nations Secretary-General to organize a referendum on self-determination. The dialogue which has been started between these two parties must be continued in order to avoid any further escalation of the war, with the attendant disastrous consequences.
With respect to the dispute between Senegal and Mauritania, Benin supports the mediation efforts of the OAU and fervently hopes that tolerance and mutual understanding by both parties will prevail and that a just and lasting solution may be found that takes into account the genuine interests of those two fraternal peoples, united by so many long-standing, indissoluble links.
In the Middle East, progress towards peace has been slow. My country is convinced there can be no genuine peace in that part of the world without a solution to the Palestinian problem. The People's Republic of Benin welcomes and wishes to encourage the efforts of the international community to convene an international conference on the Middle East, with the participation on an equal footing of all the parties concerned, including the Palestine Liberation organization (PLO). 
The situation prevailing in Lebanon remains a matter of grave concern. My country supports all efforts aimed at restoring unity to the people of Lebanon and guaranteeing its full sovereignty and the territorial integrity of its country by means of negotiation. The cessation of hostilities between Iran and Iraq must be confirmed by the opening of negotiations to bring about lasting peace, under the auspices of the Security Council and by recognition of the important role of the United Nations Military Observe: Group in maintaining the cease-fire.
Conflicts and tension still persist in South-East Asia despite the progress made at the first and second informal meetings in Jakarta in July 1988 and February 1989. While the international Conference on Peace in Cambodia, held in Paris from 30 July to 30 August 1989, made possible important steps towards the restoration of peace, it did not, unfortunately, arrive at a comprehensive solution to the Cambodian problem, despite the praiseworthy diplomatic efforts of the French and Indonesian Governments. My country expresses the hope that weapons will yield to the rule of law and that the conflict will be settled on the basis of scrupulous respect for the national sovereignty and territorial integrity of all the countries of South-East Asia and the effective withdrawal of all foreign troops.
With regard to the situation in Afghanistan, Benin notes that, despite the implementation of resolution 43/20, which was adopted by consensus at the forty-third session of the General Assembly, the Afghan people continues to live in an atmosphere of insecurity and uncertainty. The effective restoration of peace requires scrupulous compliance with the agreement concluded between all the parties.
Still in Asia, the question of the reunification of Korea remains a burning issue. The People's Republic of Benin supports the position of the Movement of Non-Aligned Countries, which reaffirmed at its last summit conference, in  Belgrade, that such reunification would be promoted by fostering mutual confidence and reconciliation of the north and the south and by the phased and balanced reduction of armed forces on the Korean peninsula.
My country can only welcome the important developments in Latin America and the Caribbean, which have taken various forms: democratisation, emancipation, consolidation of national independence, concerted political action and economic integration. Benin supports the peace agreements signed by the Heads of State of Central America, particularly the one -just signed in Tela, Honduras, which is aimed at establishing lasting peace in the region.
The climate of detente which currently prevails in international political relations is not, unfortunately, echoed in the economic field. There can be no peace and no security in the world without the prospects of economic prosperity for all countries and all peoples. The prolonged economic crisis emerged against a background of worsening inequalities, poverty, disease and hunger, with all the various frustrations that these bring in their wake. The drop in commodity prices, the heavy burden of external debt, profound structural handicaps, the drastic reduction in growth rates in the least developed countries, such as mine, and the fall in export earnings are tremendously difficult challenges for us to take up without massive and effective support from the international community.
The mid-term review of the implementation of the United Nations Programme of Action for African Economic Recovery and Development demonstrated that the success of that Programme depends to a large extent on the political resolve of the leaders of the industrialized countries, as African States have already made tremendous sacrifices in implementing reform policies. Indeed, it is necessary for the developed countries to honour their undertakings to provide African States with sufficient assistance, particularly financial assistance, to ensure the success of structural adjustment programmes that have been agreed upon with the International Monetary Fund (IMF) and the World Bank.
The usefulness of such programmes, which have the merit of rationalizing production structures and expenditure machinery, has been proven, even though sometimes they generate social tensions because they are too inclined to give pride of place to major macro-economic balances. It is important that these situations be understood by the whole international community, which we urge to provide active support for the measures undertaken by the developing countries in order to attenuate these disturbing social consequences of economic recovery programmes.
As representatives are aware, Benin has agreed with the IMP and the World Bank upon a structural adjustment programme with the IMF and the World Bank. May I, once again, offer my country's thanks to the States and international organizations that have contributed to the drawing up of our programme. Allow me also to express ray Government's gratitude to all the developed countries that have announced the writing off of certain debts, to the benefit of the developing countries, and in particular of the least developed countries, including my own. This is undoubtedly one way of giving relief to the poorest countries. But the international community needs to draw up a new global strategy aimed at recovery in the developing countries' economies. It is desirable that the General Assembly, at this session, set the right tone so that the special session scheduled for April 1990 may take the appropriate decisions.
The concerns of the international community, in the face of environmental problems, have become more acute, given the threat of the dumping of toxic and hazardous wastes by the developed countries in the developing countries. It is thus urgent that we work together to establish measures that will prevent disruption in the world's ecological balance and will enable us to develop our capacity to maintain life.
It is important to take appropriate measures to halt the process of water pollution and air pollution, the progressive depletion of the ozone layer, soil degradation, deforestation and desertification, and the intolerable process by which many rare animal species are becoming extinct. We value highly the measures taken under the United Nations Environment Programme, aimed at discouraging activities likely to threaten the quality of the marine environment and the ecological balance of the seas. My country welcomes also the proposal to convene, before the end of 1992, the second world conference on environment and development. Similarly, Benin is
ready to support any measures aimed at drafting an international convention on the protection and conservation of the world's climate.
The year 1988 was the fortieth anniversary of the Universal Declaration of Human rights - an anniversary that was marked both in New York, at the forty-third session of the General Assembly, and among the Member States. This was an opportunity for the international community to gauge the significant successes achieved by the United Nations in promoting and protecting human rights and fundamental freedoms and to assess what remains to be done in order to ensure the total liberation of mankind. The events that marked this commemoration in Benin took place throughout 1988 and are continuing in 1989. The international seminar on human rights and economic and social progress, and the national seminar in the People's Republic of Benin on the promotion and protection of human rights - held respectively from 30 May to 3 June and from 21 November to 25 November 1988 - the conferences and round tables on human rights organized in December 1988, and the translation into eight national languages of the text of the Universal Declaration have all been significant events in this programme.
Furthermore, many measures have been taken by the Government of Benin in the area of the promotion and protection of human rights. I should like to mention in particular the promulgation of the law setting up the Beninese Commission on Human rights, and the legal decision to great a general amnesty. But all our efforts will be in vain if we lose sight of the future of the world. As may be imagined, I wish to speak of children and their situation - those of whom the Secretary-General, Mr. Javier Perez de Cuellar, has said: "Children do not live and grow up in a different world; they live in our world, and their survival and growth depend on the health of our societies. The situation of children in the world is bound up with growth and development, just as their well-being is vital for economic and social Progress." Having grasped at an early stage the fundamental importance of protecting children, Benin is taking part in the Bamako initiative, and, with the assistance of the United Nations Children's Fund (UNICEF), is carrying out the health project of Pahou, a few kilometres from Cotonou.
Furthermore, my country is committed to winning the battle to have all Beninese children vaccinated. Our aim is to have between 75 per cent and 80 per cent of all children covered by the end of the year 1990. In conjunction with the effective activities of UNICEF, many States have supported the idea of holding a world summit on children in 1990. In support of this great idea, and in order to translate it into practical terms, the General Assembly should at its forty-fourth session adopt unreservedly the Convention on the rights of the Child, submitted for its consideration by the Executive Director of UNICEF.
As the principal political organization that is truly universal in character, the United Nations should continue to play a salutary role in the area of promoting world peace by means of general and complete disarmament, the suppression of all hotbeds of tension, the establishment of a fairer and more equitable international economic order, the protection of the environment, the campaign against hunger in the world, the elimination of all forms of social inequality, including racial discrimination and apartheid, and the promotion and protection of human rights and the rights of peoples and children. Benin supports this Organization fully, in the hope that it will help all the peoples of the world to realize their legitimate aspiration to freedom, justice, peace and social progress. 



